Citation Nr: 1110229	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss currently rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1959 to August 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the Veteran demonstrates Level IX hearing acuity in his right ear and Level VIII hearing acuity in his left ear.

2.  The Veteran is service-connected for bilateral hearing loss evaluated as 50 percent disabling and tinnitus evaluated as 10 percent disabling; with a combined evaluation of 60 percent.   

3.  The competent evidence of record fails to demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 50 percent, for service- connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2010).

2.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims for an increased evaluation for bilateral hearing loss and TDIU, the letter dated in November 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The November 2007 letter provided this notice to the Veteran.

The Board observes that the November 2007 letter was sent to the Veteran prior to the July 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the November 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.

The Veteran was afforded a VA examination in December 2007 and an addendum opinion addressing a TDIU in May 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  The Board finds that the examination, as well as the addendum opinion, obtained in this case is adequate, as they contain sufficient detail and provide a complete rationale for any opinions stated.  Additionally, with respect to the December 2007 VA examination, a thorough physical examination was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to an increased rating bilateral hearing loss and entitlement to a TDIU has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  Bilateral Hearing Loss

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85 (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

The Veteran's service-connected hearing loss is currently assigned a 50 percent disability evaluation pursuant to 38 C.F.R. § 4.85 (2010), Diagnostic Code 6100.  Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2010), Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.

The Board notes initially that private treatment records dated July 2008, February 2009, and September 2009 include puretone audiograms.  The Board, lacking medical expertise, may not interpret these results.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor the RO may not interpret graphical representations of audiometric data); see also 38 C.F.R. § 4.85(a) (2010).

The December 2007 VA audiological examination report reflects that the Veteran exhibited puretone thresholds in the right ear of 70 dB at 1000 Hz, 105+ dB at 2000 Hz, 105+ dB at 3000 Hz, and 105+ dB at 4000 Hz (average puretone threshold of 96.25 dB) with a speech recognition score of 44 percent and puretone thresholds in the left ear of 60 dB at 1000 Hz, 85 dB at 2000 Hz, 105+ dB at 3000 Hz, and 105+ dB at 4000 Hz (average puretone threshold of 88.75 dB) with a speech recognition score of 52 percent.  The December 2007 audiometric results reveal that the Veteran demonstrated Level IX hearing acuity in the right ear (with a puretone threshold average of 96.25 dB and speech discrimination score of 44 percent) and Level VIII hearing acuity in the left ear (with a puretone threshold average of 88.75 and speech discrimination score of 52 percent).  Table VII (Diagnostic Code 6100) provides a 50 percent disability rating for the hearing impairment demonstrated in this examination.  38 C.F.R. § 4.85 (2010).  The Board notes further, that utilization of Table VIa for exceptional patterns of hearing does not yield a different result.  See 38 C.F.R. § 4.86 (2010).

The Board acknowledges the Veteran's statements that his hearing loss has increased and affects his ability to effectively obtain employment.  Regarding the Veteran's statements, the Board acknowledges that he is competent to give evidence about his experiences; i.e., he is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also acknowledges the lay statements submitted on the Veteran's behalf regarding the impact of the Veteran's hearing.  These individuals are competent to report their observations of the Veteran's hearing loss on his functioning.  However, neither the Veteran nor the other laypersons are competent to provide competent evidence that the Veteran's hearing has worsened to a level befitting an increase in disability rating under the Diagnostic Code 6100.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran  or other laypersons are medical professional.  Therefore, as laypersons, they are not competent to provide evidence that requires medical knowledge because they lack the requisite professional medical training, certification, and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board affords greater probative weight to the medical evidence.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Higher schedular evaluations are available but not met in this case.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for his hearing loss disability.  There is no persuasive evidence in the record to indicate that the Veteran's service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Although the Veteran reported that his hearing loss prohibits him from working, the record indicates that his hearing loss does not prevent him from securing employment, as will be further discussed below.  Moreover, the assigned rating of 50 percent already contemplates a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that have rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Based on the foregoing, the Board finds that the Veteran's hearing loss more closely approximates the criteria for the currently assigned 50 percent disability rating for the entire appeal period and entitlement to an increased rating on either a schedular or extraschedular basis is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b) (West 2002), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).

In addition, there are circumstances under which disabilities may be combined and yet still be considered one disability and therefore requiring only a 60 percent rating: (1) Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a)(4) (2010).  In this instance, the Veteran's service-connected disabilities, to include bilateral hearing loss rated as 50 percent disabling and tinnitus rated as 10 percent disabling, fall under the category of disabilities affecting a single body system as well as resulting from a common etiology, and therefore may be combined and considered as one disability.  See 38 C.F.R. § 4.16(a)(3) (2009).  His combined service-connected rating is 60 percent.  38 C.F.R. § 4.25 (2010).  The Board acknowledges that the Veteran's combined rating does not meet the required 70 percent, however, as stated above, all of the Veteran's service-connected disabilities result from a common etiology and affect a single body system, therefore, the Board finds that all of the Veteran's disabilities can be considered as one disability which only requires that the Veteran have a 60 percent rating to meet the required schedular criteria.  See 38 C.F.R. § 4.16(a)(4) (2010).  Therefore the Veteran meets the required schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a)(3) (2010).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  On his June 2007 Application for Increased Compensation Based on Unemployability, the Veteran indicated that his service-connected disabilities render him unemployable.  He reported a 10th grade education.  He further indicated that he last worked full time in 1991.  The Veteran reported that he last worked as a machinist at Teledyne Continental Motor Corporation.  He indicated that he took early retirement from his job when the corporation closed the plant in town and that he has not tried to obtain full-time employment since because he is too disabled to work although he had also reported that he tried to work but was unable to hear phones ringing and understand what people were saying.  The Veteran further reported that he used to be a dance instructor prior to service but can no longer hear the beat of the music.  The Veteran further notes that he has not received any additional education or training before or after he became too disabled to work.  Finally, he asserts that his service-connected disabilities have, by themselves, left him unemployable.

Despite the Veteran's threshold eligibility for TDIU benefits, the Board concludes that entitlement to TDIU benefits is not warranted because a preponderance of the evidence is against any finding that the current impairment from his service-connected disabilities is so severe that it is impossible for the average person to follow a substantially gainful occupation.

The Board notes that a VA audiologist provided an opinion regarding the affect the Veteran's hearing loss has on his ability to maintain and sustain employment.  The VA examiner noted that the Veteran had a longstanding history of VA issued hearing aids and noted that the Veteran had recently been issued new digital behind the ear hearing aids.  The VA examiner noted the Veteran's 29 year history with Continental Motors grinding cranks without the benefit of ear protection.  The VA examiner reviewed the December 2007 VA examination and noted that the Veteran's current degree of hearing loss would be expected to pose hearing difficulties in group conversations, in conditions with significant amounts of background noise or when the speaker is not in close proximity or facing the Veteran.  The Veteran would require communication with his supervisor or fellow employees be conducted in quiet, face-to-face listening situations.  To assure effective communication with a female supervisor or coworker it may be necessary to provide written communication or instructions.  The examiner opined that with reasonable accommodations, the hearing loss should not prevent him from returning to work and performing the same job or a similar job.  The Veteran's present hearing disability would not prevent him from maintaining and sustaining employment within his trade.

The Board further notes the July 2008 private examiner's letter which stated that the Veteran's hearing loss responds very poorly to amplification with hearing aids and that the Veteran is not a candidate for surgical intervention and as such his hearing disability makes it almost impossible for the Veteran to work in a normal environment.  The examiner noted that in particular the Veteran struggles with female voices.  Additionally, the February 2009 private examiner noted that even if the Veteran used hearing aids, he would still have considerable difficulty communicating in less than ideal situations.  Finally a September 2009 private examiner notes that the Veteran cannot use hearing aids because the Veteran reported that the hearing aids distort sound.  

The Board acknowledges the opinion of the July 2008 private examiner that the Veteran is unable to work in a normal environment.  However, the Board finds the December 2007 VA examiner's opinion to be more persuasive.  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Court has also held that greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians, and whether or not and to what extent they review prior clinical records and other evidence.  See Gabrielson, Id.  It is unclear to what extent the private examiner reviewed the record, but in any event this, alone, is not dispositive or determinative of the probative value of their opinions. See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence of record.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

In this regard, the Board notes that the December 2007 VA opinion is well reasoned, based on reliable principles, and not inconsistent with the record.  Indeed the December 2007 VA examiner provides a more detailed rationale including specific references to the Veteran's circumstances and the affect his disability will have on his particular type of employment.  By contrast the July 2008 private examiner's opinion is a blanket statement that provides no specificity with regard to the Veteran's particular employment circumstances or to any employment circumstances with reasonable accommodations.  Moreover, the February 2009 examiner refers to "less than ideal" situations where the Veteran would have considerable difficulty communicating which is consistent with the record and the VA examiner's opinion.  However, she does not discuss the possibility of reasonable accommodations in the workplace for the Veteran's hearing difficulty nor does she indicate that the Veteran is unemployable.  The September 2009 examiner also did not comment on the Veteran's employability per se, essentially stating that it was difficult for the Veteran to function unless you were looking at him so he could read lips as he reported that the hearing aids he had distorted sound.  As such, the Board finds that the December 2007 VA examiner's opinion has greater probative weight.  

The Board acknowledges that the Veteran has been unable to obtain employment since he retired in 1991, however, the question in a total rating case based upon individual unemployability due to service-connected disability is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  See Van Hoose (citing 38 C.F.R. §§ 4.1, 4.15).  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  This is to say, the Board is not disputing the Veteran's hearing loss causes impairment in his occupational functioning.  But this alone is not tantamount to concluding there is marked interference with his employment.  Indeed, in Van Hoose, the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  

While the Board acknowledges the Veteran's statement that his hearing problems create communication difficulties, the Board notes that the Veteran's hearing loss disabilities are not enough, by themselves, to be so disabling as to preclude employment.  The Board acknowledges the Veteran's contentions that his service-connected disabilities leave him unable to work, however, the more probative evidence of record indicates that the Veteran's service-connected disabilities do not prevent him from obtaining substantially gainful employment.

Finally, the Board notes that there is no evidence of record that the Veteran's claim for a TDIU warrants additional consideration based on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  The record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for consideration of the assignment of an extraschedular evaluation.

In light of the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation and, therefore, he is not entitled to a TDIU rating.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id.


ORDER

Entitlement to an increased rating, in excess of 50 percent, for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


